DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
	Claims 1-9, 11-15 are pending. Claims 1, 3, 7 and 14 stand amended. Claim 15 is newly presented. Claim 10 was canceled by the instant amendment.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9, 11-14 have been considered but are moot in view of the new ground(s) of rejection necessitated by Applicant’s amendment.
However, in an effort toward expeditious prosecution, the Office clarifies:
Applicant contends that D1 is totally silent concerning a rim. The Office differs, noting that D1’s Figures 64a and 64b demonstrate a rim (nominally 3129) around an aperture (3125). Regarding changes of material and the motivation for using them, MPEP 2144.07 indicates that utilization of art recognized suitable materials toward an intended purpose is prima facie obvious. Insofar as the prior art, namely D2 and D5, provides the use of biodegradable materials that are flexible, it would be obvious to employ such.
D4 does not disclose the limitations of the claim, D4 teaches a wall structure (ring 35) having sufficient depth to extend around the outer edge of the contact arrangement (Figs. 1-3, wall structure 35 encompassing the distal end of the contact arrangement 10) an inner diameter of the wall structure and an outer diameter of the hole of the eyecup arrangement being matched with each other for a connection based on friction (C. 4, ll. 56-62). Applicant’s arguments appear to turn on the interpretation of D4’s ring as a wall structure. Nevertheless, the structure of D4 being matched at inner and outer diameter and extending around the outer edge of the contact arrangement with sufficient depth to connect via friction appears to meet the instant limitations. Regarding Applicant’s position that the rim follows the contour of the skin, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
The instant amendments are understood to direct the rim toward such contouring by reciting a flexible material. The Office’s response to such limitation is detailed below.
Applicant’s arguments with respect to claim 14 depend materially from those regarding claim 1 and are responded to on the same basis.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, the instant claim requires wherein the wall structure around the inner edge comprises a first mechanical quick-coupling structure, which is configured to couple mechanically with a first mechanical quick-coupling pair that the counterpart comprises. In view of the plain language of the claim, ot is not clear or definite if the wall structure should exhibit a quick-coupling structure and the counterpart another structure, thus forming a pair, or if three structures are required, i.e. one structure of the wall structure, and two paired structures of the counterpart.
However, in view of Applicant’s specification regarding the pair (p. 6-7), it is presumed that one of a pair, i.e. for a single eye, is being referenced. For purposes of examination, the features are taught as best understood in view of Applicant’s Figs. 4.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


    PNG
    media_image1.png
    307
    602
    media_image1.png
    Greyscale


Claim 1-4, 8-10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D2 and D5.
Regarding claim 1, D1 teaches a contact arrangement (3124) for an eye examining instrument (3100), wherein the contact arrangement is configured to be located between an eye that is examined and a section of the eye examining instrument, the section being directed toward the eye that is examined (Figs. 63 and 64b); 
a first side of the contact arrangement is configured to be set in contact with the skin around the eye that is examined (¶277);
a second side of the contact arrangement is configured to be attached with a counterpart of the eye examining instrument in a tool-free manner without touching with hands to the contact arrangement, the attachment being releasable, at the section, which is directed toward the eye that is examined (Fig. 64b and ¶277-278), 
the contact arrangement, which is disposable (¶277), comprises a rim around an aperture (rim 3129 around aperture 3125), through which an examination of the eye is performed (Fig. 64a and 64b); 
the second side of the contact arrangement is configured to be applied to an eyecup arrangement that comprises the counterpart and that is the section directed toward the eye that is examined (Fig. 64b, the eyecup receiving the counterpart); 
the aperture of the contact arrangement has a same shape as a hole through the eyecup arrangement (3120), and the aperture has an area that is smaller than or equal to that of the hole of the eyecup arrangement (Fig. 64b); and 
the wall structure is, together with its counterpart, configured to cause the aperture to overlap with the hole of the eyecup arrangement in response to contact therebetween, an examination of the eye being performed through the hole of the eyecup arrangement (Fig. 63, 64b, and ¶277).
D1 indicates that the rim is sufficiently flexible to respond to compression in order to create positive engagement with the contact arrangement (¶278).
D1 does not explicitly show the contact arrangement is biocompatible with skin and made of biodegradable material, or that the rim being flexible in order to alter its shape under pressure and adapt to a shape of a surface of the skin around the eye.
However, rendering medical devices biocompatible with skin and made of biodegradable material is well known from D2 (¶105, ¶117, ¶124, ¶135). D2 explicitly shows wherein the material of the contact arrangement comprises recyclable plastic (¶177). D5 explicitly shows cellulose as a material for an ophthalmic pharmaceutical delivery device (¶62, ¶70, ¶85). Such materials, i.e. cellulose and plastic, are known to be suitable for flexibility (MPEP 2144.07).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the biodegradable, flexible materials of D2 and/or D5 with the device of D1 in order that the improved fit be realized, reducing irritability of the patient, improved fit of the device, and/or reduced environmental pollution by the disposal of D1’s eyecup.
Regarding claim 2, the modified D1 teaches the contact arrangement of claim 1, and further discloses wherein a first side of the rim of the contact arrangement is configured to be set in contact with the skin around the eye that is examined; and the second side of the rim of the contact arrangement is configured to be attached with a counterpart (3120) of the eye examining instrument (Fig. 64b).
Regarding claim 3, the modified D1 teaches the contact arrangement of claim 1, and further discloses (in Fig. 64b and ¶278) wherein the contact arrangement comprises a wall structure (3122) that is configured to continue fully or piece wisely around at least one of the following: an inner edge of the rim or an outer edge of the rim (appears to wrap around both edges), the inner edge being in conjunction with the aperture (Fig. 64b), and the outer edge being opposite to the inner edge in a lateral 3122 extending out and around); the wall structure is configured to extend from the second side of the rim opposite to said first side (Fig. 64b); and the wall structure is configured to attach with a counterpart of the eye examining instrument in a tool-free releasable manner at the section, which is directed toward the eye that is examined (Fig. 64b).
Regarding claim 4, the modified D1 teaches the contact arrangement of claim 3, and further discloses wherein the wall structure around the inner edge is configured to be inserted in a hole of the counterpart, an outer diameter of the wall structure and an inner diameter of the hole being matched with each other for a connection based on friction (Fig. 64b, ¶277-278; it is noted that all connections are in ‘matched’ for operability and result in friction).
Regarding claim 8, the modified D1 teaches the contact arrangement of claim 4, and further discloses wherein the wall structure around the inner edge is configured to insert in a round slot of the eyecup arrangement (Fig. 64b), an inner diameter of the wall structure and an outer surface of the slot being matched with each other in for a connection based on friction (Fig. 64b, showing the wall structure and round slot being matched and connected; friction being inherently present).
Regarding claim 9, the modified D1 teaches the contact arrangement of claim 4, and D1 further discloses wherein the wall structure comprises a mechanical quick-coupling structure, which is configured to attach with a mechanical quick- coupling pair that the eyecup arrangement (3120) comprises (Fig. 64b, ¶277-278).
Regarding claim 14, D1 teaches a method of contacting between an eye and an eye examining instrument (3100), the method comprising: 
contacting between an eye and an eye examining instrument with a contact arrangement (3124) located between an eye that is examined and a section of the eye examining instrument, the section being directed towards the eye that is examined (¶277, Figs. 63 and 64b); 
314) with a counterpart of the eye examining instrument in a tool-free manner without touching with hands to the contact arrangement, the attachment being releasable, at the section, which is directed toward the eye that is examined (¶278); 
setting a first side of the contact arrangement in contact with the skin around the eye (Fig. 64, ¶275); 
applying a second side of the contact arrangement, which is disposable, and comprises a rim around an aperture (rim 3129 around aperture 3125), through which an examination of the eye is performed, to an eyecup arrangement (3120) that comprises the counterpart and that is the section directed toward the eye that is examined (Fig. 64b); and 
causing an attachment between a second side of the contact arrangement by causing, by the wall structure, the aperture, together with its counterpart, to overlap with the hole of the eyecup arrangement in response to contact therebetween, examination of the eye being performed through the hole of the eyecup arrangement, the aperture of the contact arrangement having a same shape as the hole through the eyecup arrangement, and the aperture having an area that is smaller than or equal to that of the hole of the eyecup arrangement (Figs. 63, 64b and ¶277-278).
D1 indicates that the rim is sufficiently flexible to respond to compression in order to create positive engagement with the contact arrangement (¶278).
D1 does not explicitly show the contact arrangement is biocompatible with skin and made of biodegradable material, or adapting the rim, which is flexible in order to alter its shape under pressure, to a shape of a surface of the skin around the eye.
However, rendering medical devices biocompatible with skin and made of biodegradable material is well known from D2 (¶105, ¶117, ¶124, ¶135). D2 explicitly shows wherein the material of the contact arrangement comprises recyclable plastic (¶177). D5 explicitly shows cellulose as a material ¶62, ¶70, ¶85). Such materials, i.e. cellulose and plastic, are known to be suitable for flexibility (MPEP 2144.07).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the biodegradable, flexible materials of D2 and/or D5 with the device of D1 in order that the improved fit be realized, reducing irritability of the patient, improved fit of the device, and/or reduced environmental pollution by the disposal of D1’s eyecup.

Claims 5, 7, 11, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified D1 as applied to claims 3 and 4 above, and further in view of D3.
Regarding claim 5, the modified D1 teaches the contact arrangement of claim 3, and D1 explicitly shows mechanical connections between the distal end (2010) and end cap (2248) (Fig. 59a).
D1 does not explicitly show wherein the wall structure around the inner edge is configured to be inserted in a round slot of the counterpart, an inner diameter of the wall structure and an outer surface of the slot being matched with each other for a connection based on friction.
D3 explicitly shows wherein the wall structure around the inner edge is configured to be inserted in a round slot of the counterpart (rubber cover 22 and eye cup body 21), an inner diameter of the wall structure and an outer surface of the slot being matched with each other for a connection based on friction (all connections are in some sense matched and based on friction and thus the feature is inherently disclosed by the features of D3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the mechanical connections of D1 and D3 to predictably attach and render operable the disclosed prior art features.
Regarding claim 7, the modified D1 teaches the contact arrangement of claim 4 having a disposable ring member (3124) thus considered “quick-coupling”, and D1 explicitly shows mechanical connections between the distal end (2010) and end cap (2248) (Fig. 59a).
D3 explicitly shows wherein the wall structure around the inner edge comprises a first mechanical quick-coupling structure (rubber cover 22 and eye cup body 21), which is configured to couple mechanically with a first mechanical quick-coupling pair that the counterpart comprises (sequitur).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the mechanical connections of D1 and D3 to predictably attach and render operable the disclosed prior art features.
Regarding claim 11, the modified D1 teaches the contact arrangement of claim 5, and further discloses wherein the wall structure comprises a mechanical quick-coupling structure, which is configured to attach with a mechanical quick- coupling pair that the eyecup arrangement (3120) comprises (Fig. 64b, ¶277-278).
Regarding claim 13, the modified D1 teaches an eye examining instrument (3100), wherein the eye examining instrument comprises a contact arrangement (3124) of claim 1 (as above).
	Regarding claim 15, the modified D1 teaches the contact arrangement of claim 5, D1 further discloses wherein the wall structure around the inner edge comprises a first mechanical quick-coupling structure, which is configured to couple mechanically with a first mechanical quick-coupling pair that the counterpart comprises (¶278, Figs. 64, compression to create positive engagement, where 3127 quick-couples at the ‘knee’ of 3120 to create a quick-couple pair; interpreted in view of Applicant’s Figures 4B pair 402).
	

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified D1 as applied to claim 3 above, and further in view of D4.
Regarding claim 6, the modified D1 teaches the contact arrangement of claim 3, but does not explicitly show wherein the wall structure around the outer edge of the contact arrangement is configured to extend over and mechanically attach with an outer edge of the eyecup arrangement, an inner diameter of the wall structure and an outer diameter of the hole of the eyecup arrangement being matched with each other for a connection based on friction.
D4 explicitly shows wherein the wall structure around the outer edge of the contact arrangement is configured to extend over and mechanically attach with an outer edge of the eyecup arrangement, an inner diameter of the wall structure and an outer diameter of the hole of the eyecup arrangement being matched with each other for a connection based on friction (Figs. 1-3, C. 4 ll. 56-62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the connection of D4 to predictably connect and render operable the features of the modified D1.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified D1 as applied to claim 1 above, and further in view of D2 and D5.
Regarding claim 12, the modified D1 teaches the contact arrangement of claim 1, but does not explicitly show wherein the material of the contact arrangement comprises cellulose and/or recyclable plastic.
D2 explicitly shows wherein the material of the contact arrangement comprises recyclable plastic (¶177). D5 explicitly shows cellulose as a material for an ophthalmic pharmaceutical delivery device (¶62, ¶70, ¶85).
D2 and/or D5 with the device of D1 and reduced irritability of the patient and/or reduced environmental pollution by the disposal of D1’s eyecup.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified D1 as applied to claim 5 above, and further in view of D4 and D6 (JP H1133140 A).
Regarding claim 15, the modified D1 teaches the contact arrangement of claim 5 as above, and explicitly shows compressing to create positive engagement between the counterpart and contact arrangement (¶278).
D1 does not explicitly show the quick-coupling pair depicted by Applicant’s Figures.
D4 teaches that the components may be secured both by friction, or other known in the art methods for eyecups. D6 explicitly shows a press-fit into a quick-couple pair (Drawing 3), where quick-couple structure (15) press-fits into the quick-couple pair formed by the eyecup (3).
Rearrangement of parts not affecting the operation of the invention being prima facie obvious in view of MPEP 2144.04 VI C, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the quick-couple structure and quick-couple pair of D6 to improve the connection of D1 in view of the teachings of D4 for using prior art eyecup connection methods and thereby improved security of the engagement.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLIN X BEATTY whose telephone number is (571)270-1255.  The examiner can normally be reached on M - F, 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COLLIN X BEATTY/               Primary Examiner, Art Unit 2872